Citation Nr: 1446788	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In May 2013, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has current bilateral hearing loss and tinnitus disabilities as a result of noise exposure during active duty.  At the Veteran's May 2013 hearing, he testified that he worked as an IBM machine operator during service, in a room that was 10 x 15 feet.  He stated that there were probably 5 very large, very noisy punch card machines in a confined area.  The Veteran was confined to that area for 8 hours a day without any hearing protection.  He also testified that he noticed problems with his hearing and ringing in his ears during service.  The Veteran reports that he just dealt with the hearing loss and ringing because he just thought it was a part of his life.  He also stated that it has continued since service and has gotten worse over the years.  His tinnitus is at its worst when he's in a very quiet environment, at times keeping him awake.  

The Board notes that the Veteran has not been afforded a VA audiological examination, in this case, nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran and providing the Veteran with a VA audiological examination and to obtain an expert medical opinion as to whether any bilateral hearing loss and tinnitus disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to assess the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the VA report.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is due to or the result of noise exposure during active service.  The examiner should take into account the Veteran's claims of exposure to loud noise from IBM machinery.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is due to or the result of noise exposure during active service.  The examiner should take into account the Veteran's claims of exposure to loud noise from IBM machinery.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



